Citation Nr: 1027873	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  03-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses.   

(The issues of entitlement to service connection for carcinoma in 
situ of the exocervix and entitlement to service connection for a 
gynecological disorder other than carcinoma in situ of the 
exocervix are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from April 1988 to 
April 1996 with multiple periods of inactive duty for training 
(INADT) and active duty for training (ADT), to specifically 
include active duty from July 1990 to October 1990 and from 
January 1992 to February 1993.

This matter arises from April 2005 decisions in which the VAMC 
denied claims for payment or reimbursement of unauthorized 
medical expenses.  In April 2005, the Veteran filed a notice of 
disagreement (NOD).  

For the reasons expressed below, this claim is being remanded to 
the VAMC.  VA will notify the appellant if further action is 
required.

REMAND

The record reflects that, in April 2005, the VAMC denied payment 
or reimbursement of medical expenses incurred from several 
healthcare providers for the period from 1992 to 2005.  In April 
2005, the Veteran expressed disagreement with these denials, and 
asked for reconsideration of the claims for reimbursement.  In 
correspondence dated in June 2005, the VAMC advised the Veteran 
that her NOD had been received, and her claim would be 
reconsidered.  Thereafter, in August 2005, the VAMC stated that 
it was without authority to approve her requests for 
reimbursement of medical expenses.  Despite the fact that the 
Veteran expressed disagreement with the April 2005 denials, and 
the VAMC accepted her April 2005 correspondence as an NOD, the 
Veteran has not been furnished a statement of the case (SOC) 
regarding the issue of entitlement to reimbursement of 
unauthorized medical expenses.  

By filing a timely NOD with the April 2005 denials, the Veteran 
has initiated appellate review on that issue; however, VA has yet 
to issue an SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to the 
VAMC for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the VAMC for the 
following action:

The VAMC should furnish to the Veteran and 
her representative a statement of the case 
as regards the claim for reimbursement of 
unauthorized medical expenses, along with a 
VA Form 9, and afford them the appropriate 
opportunity to file a substantive appeal 
perfecting an appeal on that issue.  The 
Veteran and her representative are hereby 
reminded that to obtain appellate review of 
any matter not currently in appellate 
status-here, entitlement to reimbursement 
of unauthorized medical expenses-a timely 
appeal must be perfected within 60 days of 
the issuance of the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



